DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: “User profile 410” as found in Figure 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “tag ID” in line 12.  It is unclear as to whether the tag ID of line 12 is the same as or different from the unique tag identification of line 4, the tag ID of line 8, and the tag ID of line 10.  As such, the claim is indefinite for failing to distinctly claim the invention.  For purposes of examination, the tag ID of line 12 is treated as the same unique tag identification of line 4 as this appears to be Applicant’s intent.
Claims 2-11 are rejected by virtue of their dependence on independent claim 1.
Claim 12 recites the limitation “tag ID” in line 8.  It is unclear as to whether the tag ID of line 8 is the same as or different from the unique tag identification of line 2, the tag ID of line 5, and the tag ID of line 6.  As such, the claim is indefinite for failing to distinctly claim the invention.  For purposes of examination, the tag ID of line 8 is treated as the same unique tag identification of line 2 as this appears to be Applicant’s intent.
Claims 13-22 are rejected by virtue of their dependence on independent claim 12.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 12-17 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Younger et al. (US 2017/0270324 A1), hereinafter Younger.
Regarding claim 1, Younger discloses, a user information sharing system, comprising: at least one network-accessible server comprising a user information sharing program executable by at least one processor to establish a plurality of user accounts (Par. [0036], databases on the network provide access to content and accounts); and an electronically readable tag comprising a unique tag identification (ID) and a link to the server (Par. [0024], smart tags to transmit data), wherein: the tag is configured to be read by a user device and generate a link from the user device to the server (Par. [0026], upon recognition, the tag will cause a hyperlink to be transmitted to the device) that includes the tag ID (Par. [0036], unique identifier (UID) for the tag), 
in response to access to the server by the user device via the link, the server is configured to establish a user account that includes the tag ID (Par. [0051], unique identifier and URI passed to the app on user device), generate a user interface on the user device requesting entry of user information for association with the user account and tag ID (Par. [0051], user provided with a create account screen to establish an account with the system; user provided with login screen for entry of user information), and generate a link to a webpage that includes information to be shared from the user account, and the server and/or user device are configured to write a link to the web page on the tag (Par. [0064], digital information stored in local memory of tag such as hyperlinks).
Regarding claim 2, Younger discloses wherein the tag is a near-field communication (NFC) tag (Par. [0024], NFC smart tags to transmit data).
Regarding claim 3, Younger discloses wherein the NFC tag is readable by a receiving user device to link to the webpage to receive the shared information (Par. [0051], unique identifier and URI passed to the app on user device).
Regarding claim 4, Younger discloses wherein the NFC tag is readable by the user device to link to the webpage to enable editing of the user information (Par. [0051], user provided with a create account screen to establish an account with the system; user provided with login screen for entry to account and enable changes to user information).
Regarding claim 5, Younger discloses wherein the user device comprises: a proximity communications interface configured to communicate with the tag to receive the tag ID and the link to the server (Par. [0026], user taps device to the tag; Par. [0051], unique identifier and URI passed to the app on user device); and a user information sharing app executable by a processor of the user device to render the user interface and communicate entered user information to the server (Par. [0025], app operates in conjunction with the NFC tag).
Regarding claim 6, Younger discloses wherein the user information sharing app is executable to write the link to the web page on the tag (Par. [0051], user provided with login screen for entry to account and enable changes to user information; Par. [0064], digital information stored in local memory of tag such as hyperlinks).
Regarding claim 12, Younger discloses a user information sharing method, comprising: providing an electronically readable tag comprising a unique tag identification (ID) (Par. [0036], unique identifier (UID) for the tag) and a link to a network-accessible server (Par. [0026], upon recognition, the tag will cause a hyperlink to be transmitted to the device); 
the tag reading information from a user device and generating a link from the user device to the server that includes the tag ID (Par. [0051], unique identifier and URI passed to the app); 
the server establishing a user account that includes the tag ID, generating a user interface on the user device requesting entry of user information for association with the user account and tag ID (Par. [0051], user provided with a create account screen to establish an account with the system; user provided with login screen for entry of user information), and generating a link to a webpage that includes information to be shared from the user account, in response to the user device accessing the server via the link; and writing a link to the web page on the tag by the server and/or user device (Par. [0064], digital information stored in local memory of tag such as hyperlinks).
Regarding claim 13, Younger discloses wherein the tag is a near-field communication (NFC) tag (Par. [0024], NFC smart tags to transmit data).
Regarding claim 14, Younger discloses comprising communicating the link to the webpage comprising the shared information to a receiving user device in response to the receiving user device communicating with the NFC tag (Par. [0051], unique identifier and URI passed to the app on user device).
Regarding claim 15, Younger discloses comprising enabling editing of the user information by linking the user device to the webpage in response to the user device communicating with the NFC tag (Par. [0051], user provided with a create account screen to establish an account with the system; user provided with login screen for entry to account and enable changes to user information).
Regarding claim 16, X discloses comprising: the user device communicating with the tag to receive the tag ID and the link to the server (Par. [0026], user taps device to the tag); and communicating entered user information from the user device to the server (Par. [0026], user taps device to the tag; Par. [0051], unique identifier and URI passed to the app on user device).
Regarding claim 17, Younger discloses comprising the user device writing the link to the web page to the tag (Par. [0051], user provided with login screen for entry to account and enable changes to user information; Par. [0064], digital information stored in local memory of tag such as hyperlinks).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7-11 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Younger (US 2017/0270324 A1) in view of Marsico et al. (US 2015/0039409 A1), hereinafter Marsico.
Regarding claim 7, Younger does not explicitly disclose wherein the user information sharing app is executable to generate a QR code embodying the tag ID and the link to the server.  Marsico teaches wherein the user information sharing app is executable to generate a QR code (Par. [0145], QR code generated) embodying the tag ID and the link to the server (Par. [0048], QR code identifier, “tag ID”; Par. [00145], code contains information used to identify user’s account and directed by link to page to login).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the NFC tag system of Younger to include the QR code abilities of Marsico as a need exists to provide users with scan-triggered application services (Marsico, Par. [0004]).  Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 8, Younger does not explicitly disclose wherein the QR code is readable by a receiving user device to open the link to the webpage to receive the shared information.  Marsico teaches wherein the QR code is readable by a receiving user device to open the link to the webpage to receive the shared information (Par. [0039], scan code reader to receive QR code).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the NFC tag system of Younger to include the QR code abilities of Marsico as a need exists to provide users with scan-triggered application services (Marsico, Par. [0004]).  Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 9, Younger discloses wherein the user information includes at least one of links to user profiles (Par. [0064], digital information stored in local memory of tag such as any hyperlinks; Par. [0036], social network is associated with the cloud and provided access by user).  Younger does not explicitly disclose wherein the user information includes at least one of links to social media profiles of the user and/or links to gaming profiles of the user.  Marsico teaches wherein the user information includes at least one of links to social media profiles of the user and/or links to gaming profiles of the user (Par. [0146], scanned code provides login credentials to a social media account).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the NFC tag system of Younger to include the social media networking abilities of Marsico since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 10, Younger does not explicitly disclose wherein the user information sharing program is executable by at least one processor of the server to access one or more social media accounts and/or one or more gaming accounts of the user to retrieve at least some of the user information.  Marsico teaches wherein the user information sharing program is executable by at least one processor of the server to access one or more social media accounts and/or one or more gaming accounts of the user to retrieve at least some of the user information (Par. [0146], scanned code provides login credentials to a social media account).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the NFC tag system of Younger to include the social media networking abilities of Marsico since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 11, Younger does not explicitly disclose wherein the server is configured to implement a point system associated with sharing user information among the plurality of user accounts, wherein the system is configured to award points on a user account basis that incentivizes increased sharing of user information.  Marsico teaches wherein the server is configured to implement a point system associated with sharing user information among the plurality of user accounts, wherein the system is configured to award points on a user account basis that incentivizes increased sharing of user information (Par. [0077], reward provided to users for redemption from scanned codes – reward/point system/other tokens of value; Par. [0058], rewards can be transferred from user to user to incentivize sharing).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the NFC tag system of Younger to include the reward redemption abilities of Marsico since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 18, Younger does not explicitly disclose comprising the user device generating a QR code embodying the tag ID and the link to the server.  Marsico teaches comprising the user device generating a QR code (Par. [0145], QR code generated) embodying the tag ID and the link to the server (Par. [0048], QR code identifier, “tag ID”; Par. [00145], code contains information used to identify user’s account and directed by link to page to login).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the NFC tag system of Younger to include the QR code abilities of Marsico as a need exists to provide users with scan-triggered application services (Marsico, Par. [0004]).  Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 19, Younger does not explicitly disclose comprising, in response to a receiving user device reading the QR code, linking the receiving user device to the webpage to receive the shared information.  Marsico teaches comprising, in response to a receiving user device reading the QR code, linking the receiving user device to the webpage to receive the shared information (Par. [0039], scan code reader to receive QR code).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the NFC tag system of Younger to include the QR code abilities of Marsico as a need exists to provide users with scan-triggered application services (Marsico, Par. [0004]).  Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 20, Younger discloses wherein the user information includes at least one of links to user profiles (Par. [0064], digital information stored in local memory of tag such as any hyperlinks; Par. [0036], social network is associated with the cloud and provided access by user).  Younger does not explicitly disclose wherein the user information includes at least one of links to social media profiles of the user and/or links to gaming profiles of the user.  Marsico teaches wherein the user information includes at least one of links to social media profiles of the user and/or links to gaming profiles of the user (Par. [0146], scanned code provides login credentials to a social media account).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the NFC tag system of Younger to include the social media networking abilities of Marsico since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 21, Younger does not explicitly disclose comprising the server retrieving at least some of the user information from one or more social media accounts and/or one or more gaming accounts of the user.  Marsico teaches comprising the server retrieving at least some of the user information from one or more social media accounts and/or one or more gaming accounts of the user (Par. [0146], scanned code provides login credentials to a social media account).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the NFC tag system of Younger to include the social media networking abilities of Marsico since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 22, Younger does not explicitly disclose comprising implementing a point system associated with sharing user information among the plurality of user accounts, including awarding points on a user account basis that incentivizes increased sharing of user information.  Marsico teaches comprising implementing a point system associated with sharing user information among the plurality of user accounts, including awarding points on a user account basis that incentivizes increased sharing of user information (Par. [0077], reward provided to users for redemption from scanned codes – reward/point system/other tokens of value; Par. [0058], rewards can be transferred from user to user to incentivize sharing).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the NFC tag system of Younger to include the reward redemption abilities of Marsico since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Alvarez-Cohen et al. (US 2021/0103790 A1) discloses a system including a near-field communications (NFC) tag attached to a substrate and configured to transmit interaction data in response to receiving a signal from a separate electronic device. The interaction data causes the separate electronic device to access user data associated with a unique user account.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Kim whose telephone number is (571)272-8619. The examiner can normally be reached Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.K./Examiner, Art Unit 3621                                                                                                                                                                                                        
/JAMES M DETWEILER/Primary Examiner, Art Unit 3621